 

Exhibit 10.1

 

FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This First Amendment to Loan and Security Agreement (this “Amendment”), dated as
of March 12, 2020, is entered into by and between NTN BUZZTIME, INC., a Delaware
corporation (“Borrower”), and AVIDBANK, a California banking corporation
(“Bank”).

 

RECITALS

 

WHEREAS, Borrower and Bank are parties to the Loan and Security Agreement, dated
as of September 28, 2018 (the “Agreement”; capitalized terms used herein without
definition have the meanings assigned to them in the Agreement); and

 

WHEREAS, Borrower and Bank wish to amend the terms of the Agreement, as
specified herein;

 

NOW, THEREFORE, the parties agree as follows:

 

1. Amendments.

 

(a) Section 1.1 of the Agreement is amended by deleting the definitions
“EBITDA”, “Interest Expense” and “Net Income”.

 

(b) Section 1.1 of the Agreement is amended by amending the definition “Maturity
Date” to read as follows:

 

“Maturity Date” means December 31, 2020.

 

(c) The definition “Asset Coverage Ratio” is added to Section 1.1 of the
Agreement in the appropriate alphabetical local to read as follows:

 

“Asset Coverage Ratio” means as of the last day of a calendar month a ratio of
(i) Borrower’s unrestricted cash at Bank on such day plus seventy-five percent
(75%) of the outstanding Accounts that are within ninety (90) days of invoice
date on such day divided by (ii) the Term Loan principal outstanding on such
day.

 

(d) Section 2.1(b) of the Agreement is amended and restated to read as follows:

 

(b) Term Loan.

 

(i) Principal Repayment. The principal amount of the term loan that Bank
extended to Borrower on the Closing Date (the “Term Loan”), shall be repaid in
monthly installments of principal, plus accrued but unpaid interest, as follows:

 

Payment Date  Principal
Installment  March 31, 2020  $0  April 30, 2020, May 31, 2020 and June 30, 2020
  $125,000  July 31, 2020, August 31, 2020, September 30, 2020,
October 31, 2020, and November 30, 2020
  $300,000  December 31, 2020
  $125,000 

 

 

 

 

 

On the Maturity Date all amounts owing under this Section 2.1(b) shall be
immediately due and payable. The Term Loan principal, once repaid, may not be
reborrowed.

 

(ii) Prepayment. Borrower may prepay the Term Loan principal, in whole or in
part, from time to time, upon ten (10) days’ prior written notice to Bank and
without payment of any prepayment premium. The prepayment of the Term Loan
principal shall be accompanied by payment of the interest accrued and unpaid on
the principal prepaid. Partial prepayments of the Term Loan principal shall be
applied to the monthly installments of principal in the inverse order of
maturity.

 

 

(e) Section 6.8 of the Agreement is amended and restated to read as follows:

 

6.8 Financial Covenants. Borrower shall at all times maintain the following
financial covenants:

 

(a) Minimum Liquidity. Borrower shall maintain Liquidity tested at all times,
and certified as of the last day of each calendar month, of not less than the
Term Loan principal outstanding as of such day, after the principal repayment
required under Section 2.1(b)(i) on such day.

 

(b) Minimum Asset Coverage Ratio. Borrower shall maintain as of the last day of
each calendar month, an Asset Coverage Ratio of not less than 1.25 to 1.00.

 

(f) Exhibit B to the Agreement is replaced in its entirety with the Exhibit B
attached hereto.

 

2. Representations and Warranties. Borrower represents and warrants that the
representations and warranties contained in the Agreement are true and correct
as of the date of this Amendment, and that no Event of Default has occurred and
is continuing.

 

3. Conditions Precedent. This Amendment shall not take effect unless and until
all of the following conditions precedent are satisfied:

 

(a) Execution and Delivery. It is executed by Borrower and accepted and executed
by Bank;

 

(b) Term Loan Principal Prepayment. Borrower shall have prepaid the Term Loan
principal outstanding to the extent necessary to reduce the outstanding Term
Loan principal to Two Million Dollars ($2,000,000). No prepayment premium shall
be due and payable under Section 2.1(b) of the Agreement with respect to such
prepaid principal;



 

(c) Amendment Fee. Borrower shall have paid an amendment fee of Two Thousand
Five Hundred Dollars ($2,500), which shall be fully-earned and non-refundable;

 

(d) No Event of Default. No Event of Default shall exist and the parties’
execution, delivery and performance of this Amendment shall not cause an Event
of Default to occur; and

 

(e) Representations and Warranties. Borrower’s representations and warranties in
Section 2 shall be true and correct.

 

4. Entire Agreement. The Agreement, as amended hereby, shall be and remain in
full force and effect in accordance with its respective terms and hereby is
ratified and confirmed in all respects. Except as expressly set forth herein,
the execution, delivery, and performance of this Amendment shall not operate as
a waiver of, or as an amendment of, any right, power, or remedy of Bank under
the Agreement, as in effect prior to the date hereof. Borrower ratifies and
reaffirms the continuing effectiveness of all agreements entered into in
connection with the Agreement.

 

5. Counterparts; Delivery of Original Amendment. This Amendment may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one instrument. In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original hereof. Notwithstanding the foregoing, Borrower
shall deliver all original signed documents no later than ten (10) Business Days
following the date of execution.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

  NTN BUZZTIME, INC.,   a Delaware corporation         By: /s/ Allen Wolff  
Name: Allen Wolff   Title: CEO         AVIDBANK,   a California banking
corporation         By: /s/ Samantha Kim   Name: Samantha Kim   Title: Vice
President

 

[First Amendment to Loan and Security Agreement]

 

 

 

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

DEBTOR: NTN BUZZTIME, INC. SECURED PARTY:

AVIDBANK



 

The undersigned authorized officer of NTN Buzztime, Inc., a Delaware corporation
(“Borrower”), for and on behalf of Borrower, hereby certifies that in accordance
with the terms and conditions of the Loan and Security Agreement, dated as of
September 28, 2018, by and between Bank and Borrower (the “Agreement”), (i)
Borrower is in complete compliance for the period ending __________ with all
required covenants except as noted below and (ii) except as noted below all
representations and warranties of Borrower stated in the Agreement are true and
correct in all material respects as of the date hereof except that those
representations and warranties referring to another date shall be true and
correct in all material respects on that other date. Attached hereto are the
required documents supporting the above certification. The summary descriptions
in the Reporting Covenants below are qualified by, and subject to, the terms of
the Agreement.

 

Please indicate compliance status for each covenant by checking the box under
“Yes,” “No” or “N/A”.

 

Reporting Covenant

 

Required

 

Complies

 
     
 
Annual audited consolidated and consolidating financial statements   FYE within
120 days or filing with SEC  

Yes

[  ]

No

[  ]

N/A

[  ]

              Monthly balance sheet , income statements and statements of cash
(Borrower prepared)   Monthly within 30 days after each month  

Yes

[  ]

No

[  ]

N/A

[  ]

              Board Approved Annual financial projections   Annually by February
15 of each year  

Yes

[  ]

No

[  ]

N/A

[  ]

              Draft Annual financial projections   Annually 15 days prior to
each year-end  

Yes

[  ]

No

[  ]

N/A

[  ]

              Compliance Certificate   Monthly within 30 days after each month  

Yes

[  ]

No

[  ]

N/A

[  ]

 



Financial Covenants   Required   Actual   Complies                   Minimum
Liquidity (Tested All Times; Certified Monthly)   Term Loan principal  
$___________  

Yes

[  ]

No

[  ]

N/A

[  ]

                  Minimum Asset Coverage Ratio (Last Day of Calendar Month)   >
1.25 to 1.00   ____ to 1.00  

Yes

[  ]

No

[  ]

N/A

[  ]





 



Comments Regarding Exceptions:  See Attached.   BANK USE ONLY          
Verified:   SIGNATURE   AUTHORIZED SIGNER               TITLE   Date:           
  DATE   Compliance Status         Yes         No

 

 

 











